FILED
                              NOT FOR PUBLICATION                            JAN 04 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE EDILBERTO AYALA,                             No. 10-73216

               Petitioner,                        Agency No. A073-933-141

  v.

ERIC H. HOLDER, Jr.,                              MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jose Edilberto Ayala, a native and citizen of El Salvador, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings and review de novo legal conclusions.

Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny the

petition for review.

      Substantial evidence supports the BIA’s finding that Ayala failed to

demonstrate that it is more likely than not that he will be tortured by, or with the

consent or acquiescence of the El Salvadoran government if he returns to El

Salvador. See Kumar v. Gonzales, 444 F.3d 1043, 1055-56 (9th Cir. 2006) (arrest

and severe beating did not amount to torture); see also Santos-Lemus, 542 F.3d at

747-48 (CAT relief denied where petitioner feared torture at the hands of private

individuals and there was no evidence the government would acquiesce in torture).

      PETITION FOR REVIEW DENIED.




                                           2                                     10-73216